DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. Applicant’s argument that Hay fails to disclose a unitary body defining the diameters claimed is not persuasive since the stator 525 is permanently or immovably connected to the surrounding housing in such a way that the two integral pieces form a unitary body with the claimed diameters since the larger diameters above and below 525 are the first and second diameters and the smaller diameter presented by the inner diameter of 525 is the smaller, third diameter which acts as a flow restriction by being narrower that the first and second diameters. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6, 9-11, 13, 14, 17, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 20090095528 A1) in light of MacGregor (US 20160002993 A1), hereinafter Mac.
With respect to claim 1, Hay discloses a fluid bypass apparatus comprising: an axially elongated body (120, 121/525) configured to be deployed in a borehole in an earth formation, the body being a unitary body (a stator connected to a surrounding housing forms a unitary body in that the two are immovably and permanently connected during use downhole) including a pilot conduit (inside of 120, 121) that allows fluid to flow through the body and a bypass conduit (535) extending from the pilot conduit to an exterior of the body and defining a fluid flow path from the primary conduit to the exterior of the body; wherein the pilot conduit has a first diameter at a first end of the body (upper end above stator), a second diameter at a second end of the body (lower end below stator), and a section having a third diameter (stator section) that is less than the first diameter and the second diameter, the section acting as a flow restriction (by having a smaller diameter it will naturally restrict flow), and a plurality of modular valve inserts (580, pgph. 70) housed within the plurality of bypass conduits (this will be the case since multiple conduits will be required for multiple valves), the valve inserts being arrayed circumferentially around the primary conduit (they will naturally be circumferentially arrayed given the valve placement at the top of stator 525 to the side of the primary conduit, which means that other valves, if included, would naturally have the same design and thus can only be provided at the top of the stator as well, resulting in a circumferential array. To provide the other instances of the valve at any other location would be illogical and require redesign of the valve itself. At the very least, it would have been obvious to have provided them circumferentially arrayed for the reasons above and since this is the selection between only two options (longitudinal array and circumferential array), the inserts each being removable (any valve with 
However, Hay is silent regarding the replacability of the valve 580. Nevertheless, Mac discloses that a valve insert is provided with threads on the external surface, making it removable and replaceable (pgph. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used threads on the outer surface of valve insert 580 of Hay as taught by Mac, thereby rendering it removable and replaceable, since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 3, Hay in light of Mac discloses wherein the modular valve insert is a self-contained unit having a housing and a valve assembly disposed in the housing (shown in fig. 16, Hay), the housing including a connection mechanism configured to engage a respective connection mechanism at the body to removably attach the housing to the body within the bypass conduit (threads from Mac).
With respect to claim 6, Hay discloses wherein the modular valve insert includes a pressure relief valve (pgph. 73).
With respect to claim 9, Hay discloses wherein the body is a unitary body having no moving parts (the housing and stator have no moving parts).
With respect to claim 10, Hay discloses wherein the body includes a wall formed between the pilot conduit and the exterior of the body, and the bypass conduit includes a bore formed within the wall (fig. 16 shows this).
With respect to claim 21, the bypass apparatus controls the pressure of the fluid entering the mud motor (pgphs. 72, 73, fig. 16).
With respect to claims 11, 13, 14, 17, and 23, these limitations are substantially similar to those have been rejected supra in claims 1, 3, 5, 9, 10, and 21.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay and Mac as applied to claims 1 and 11 above, and further in view of Swan (US 20090095463 A1).
With respect to claims 4 and 15, Hay and Mac fail to disclose a shuttle valve. 
Nevertheless, Swan discloses using a shuttle valve in order to provide pressure relief at a certain pressure differential, which is also a goal of Hay, in pgph. 56.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have replaced the valve 580 of Hay with a shuttle valve of Swan since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
Claims 8, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay and Mac as applied to claims 1 and 11 above, and further in view of Cherny (US 20180171752 A1)
With respect to claims 8 and 19, Hay discloses multiple valves in pgph. 70 but Hay and Mac fail to disclose the different cracking pressures for pressure relief valves.
Nevertheless, Swan discloses using pressure relief valves with different cracking pressures (pgph. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used pressure relief valves with different cracking pressures in Hay as taught by Cherny since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 20, Hay in light of Cherny discloses automatically opening the at least one of the plurality of valve inserts based on the pressure or flow rate through the pilot conduit causing a differential pressure in the at least one of the plurality of valve inserts meeting or exceeding a first threshold value (this will be the case given pgph. 73 of Hay and pgph. 31 of Cherny), and automatically opening the another of the plurality of valve inserts based on the pressure or flow rate through the pilot conduit causing a differential pressure in the at least one of the plurality of valve inserts meeting or exceeding a second threshold value (this will be the case given pgph. 73 of Hay and pgph. 31 of Cherny).
Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/16/2021